DETAILED ACTION

Claim Objections
Claim 23 objected to because of the following informalities: 
Claim 23, line 1, “claim 21” should be changed to -- claim 22 --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,740,693. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations:
A method for training a matrix-based differentiable program using a photonics-based processor, the matrix-based differentiable program including at least one matrix-valued variable associated with a matrix of values in a Euclidean vector space, the method comprising:
configuring components of the photonics-based processor to represent the matnx of values as an angular representation;
processing, using the components of the photonics-based processor, training data to compute an error vector;
determining in parallel, at least some gradients of parameters of the angular representation, wherein the determining is based on the error vector and a current input training vector; and updating the matrix of values by updating the angular representation based on the determined gradients.

Claims 11 – 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 - 20 of U.S. Patent No. 10,740,693. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations:
A non-transitory computer readable medium encoded with a plurality of instructions that, when executed by at least one photonics-based processor perform a method for training a latent variable graphical model, the latent variable graphical model including at least one matrix- valued latent variable associated with a matrix of values in a Euclidean vector space, the method comprising:
configuring components of the photonics-based processor to represent the matrix of values as an angular representation;
processing, using the components of the photonics-based processor, training data to compute an error vector;
determining in parallel, at least some gradients of parameters of the angular representation, wherein the determining is based on the error vector and a current input training vector; and
updating the matrix of values by updating the angular representation based on the determined gradients.



Claims 21 – 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 - 30  of U.S. Patent No. 10,740,693. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims have the limitations:
A photonics-based processing system, comprising:
a photonics processor; and
a non-transitory computer readable medium encoded with a plurality of instructions that, when executed by the photonics processor perform a method for training a latent variable graphical model, the latent variable graphical model including at least one matrix-~valued latent variable associated with a matrix of values in a Euclidean vector space, the method comprising:
configuring components of the photonics processor to represent the matrix of values as an angular representation; processing, using the components of the photonics processor, training data to compute an error vector; 
determining in parallel, at feast some gradients of parameters of the angular representation, wherein the determining is based on the error vector and a current input training vector; and updating the matrix of values by updating the angular representation based on the determined gradients.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 8, 11, 14, 17, 18, 21, 24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LILLICRAP et al (US 2016/0162781) in view of Carolan et al (US 2017/0351293). 
As to claim 1, LILLICRAP et al teaches a method for training a matrix-based differentiable program using a processor, the matrix-based differentiable program including at least one matrix-valued variable associated with a matrix of values in a Euclidean vector space, the method comprising:
configuring components (paragraph [0052]... angle between the forward weights vector and fixed backward weights vector for that neuron) of the processor (paragraph [0002]...artificial neural networks are computational systems) to represent the matrix (paragraph [0020]...weight matrix) of values as an angular representation (paragraph [0052]...angle);
processing (paragraph [0059]...computer), using the components of the processor, training data (paragraph [0046]...training) to compute an error vector (paragraph [0046]...error vector is calculated);
determining in parallel (paragraph [0052]... simultaneously), at least some gradients (paragraph [0049]... backdrop always explicitly and precisely computes the gradient) of parameters of the angular representation, wherein the determining is based on the error vector and a current input training vector (paragraph [0054]...input layer); and
updating (paragraph [0046]... matrix in the network are modified) the matrix of values by updating the angular representation based on the determined gradients.
LILLICRAP et al fails to explicitly show/teach that the processor is a photonics-based processor.
However, Carolan et al teaches a processor is a photonic-based processor (paragraph [0092]...optical neural network architecture described herein takes advantage of high detection rate, high-sensitivity photon detectors to enable high-speed, energy-efficient neural networks compared to state-of-the-art electronic computer architectures. Once the parameters have been trained and programmed on the nanophotonic processor, forward propagation computing is performed optically on a passive system) and determines electronic signals in parallel (figure 1 and paragraph [0039]... parallel electronic signals 105f).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made, for LILLICRAP et al’s processor is a photonics-based processor, as in Carolan et al, for the purpose of a having a artificial neural network computation to include receiving a first array of optical signals with an array of input waveguides

As to claim 4, Carolan et al teaches a method, wherein processing the training data to compute an error vector (paragraph [0029]...errors) comprises:
encoding (paragraph [0036]...encode) the input training (paragraph [0032]... In training an artificial neural network model, data can be fed into the input layer) vector using photonic signals (paragraph [0036]... optical signals 105b);
providing the photonic signals as input to the photonics-based processor (paragraph [0092]...optical neural network architecture described herein takes advantage of high detection rate, high-sensitivity photon detectors to enable high-speed, energy-efficient neural networks compared to state-of-the-art electronic computer architectures. Once the parameters have been trained and programmed on the nanophotonic processor, forward propagation computing is performed optically on a passive system) to generate an output vector;
decoding (paragraph [0039]... The detected signals 105e are converted back to a large number of parallel electronic signals 105f by the electronic interface 140) the output vector;
determining, based on the decoded output vector, a value of a loss function (paragraph [0039]... nonlinear activation function on the optical signals 105c and generate optical signals 105d) for the input training vector; and
computing the error vector based on aggregating the values of the loss function determined for a set of input training vectors in the training data (paragraph [0089]... [0089] Since the optical neural network 1300 processes information in the analog signal domain, the architecture may be vulnerable to computational errors. Photodetection and phase encoding are the dominant sources of error in the optical neural network presented here).
It would have been obvious for the processing the training data to compute an error vector comprises: encoding the input training vector using photonic signals; providing the photonic signals as input to the photonics-based processor to generate an output vector; decoding the output vector; determining, based on the decoded output vector, a value of a loss function for the input training vector; and computing the error vector based on aggregating the values of the loss function determined for a set of input training vectors in the training data, for the same reasons as above. 

As to claim 7, modified LILLICRAP et al teaches the method, wherein determining in parallel (paragraph [0052]... simultaneously), at least some gradients (paragraph [0049]... backdrop always explicitly and precisely computes the gradient) of parameters of the angular representation (paragraph [0052]...angle) comprises backpropagating (paragraph [0054]...backpropagation) the error vector (paragraph [0054]...error vector) through the angular representation of the matrix (paragraph [0020]...weight matrix) of values.

As to claim 8, Carolan et al teaches a method, teaches the method, wherein configuring components of the photonics-based processor (paragraph [0092]...optical neural network architecture described herein takes advantage of high detection rate, high-sensitivity photon detectors to enable high-speed, energy-efficient neural networks compared to state-of-the-art electronic computer architectures. Once the parameters have been trained and programmed on the nanophotonic processor, forward propagation computing is performed optically on a passive system) to represent the matrix of values as an angular representation comprises:
partitioning (paragraph [0082]...decomposes) the matrix of values (paragraph [0082]... unitary matrices) into two or more matrices having smaller dimensions (paragraph [0082]... into sets of phase shifters and beam splitters); 
and configuring components of the photonics-based processor to represent the values in one of the two or more matrices having smaller dimensions.
It would have been obvious for the method, wherein configuring components of the photonics-based processor to represent the matrix of values as an angular representation comprises: partitioning the matrix of values into two or more matrices having smaller dimensions; and configuring components of the photonics-based processor to represent the values in one of the two or more matrices having smaller dimensions, for the same reasons as above. 

Claim 11 has similar limitations a claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations a claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations a claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations a claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 21 has similar limitations a claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 24 has similar limitations a claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 27 has similar limitations a claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 28 has similar limitations a claim 8. Therefore, the claim is rejected for the same reasons as above. 


Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16, 19, 20, 22, 29, 30, 23, 25, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2128